Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 18-20 directed to an invention non-elected without traverse.  Accordingly, claims 18-20 have been cancelled.
Claim 1 is allowable. The restriction requirement, as set forth in the Office action mailed on December 27, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 8, 10 and 22-24, directed to a non-elected invention, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Most pertinent prior art, including U.S. Patent Pub. No. 2003/0109825 to Loser, U.S. Patent No. 6,246,200 to Blumenkranz et al., U.S. Patent No. 5,824,007 to Faraz et al., U.S. Patent No. 5,797,835 to Green, and U.S. Patent No. 5,397,323 to Taylor et al. teach guide device comprises at least a first and second parallel arms that are pivotly connected to a working cannula holder having a working cannula axis, at least one third arm connected via at least one pivot connection to form with the third arm one or more adjustable parallelograms that extend beyond the first and second arms and connected to an irrigation cannula holder having an irrigation cannula axis intersecting with the working cannula axis at an intersection at an intersection angle. The intersection and at least one of the pivot connections connecting the first and second to third arm are located at opposing vertices of at least one of the adjustable parallelograms. At least two pairs of arms are pivotly connected by revolute parallel-axis joints to form at least one adjustable parallelogram. 
The prior art fails to teach or disclose, however, the structural relationship including wherein the revolute joints define the vertices of a plurality of parallelograms having sides with fixed lengths with angles changeable by rotation of the linkages around the revolute joints, wherein a second of the plurality of parallelograms comprises as vertices two of the revolute joints that are connected to the irrigation channel holder, and wherein a third of the plurality of parallelograms comprises the intersection as a vertex so the parallelograms are physically linked so that the distance of the intersection from the working channel holder and from the irrigation channel holder remains constant while the intersection angle changes during the rotation of the linkages around the revolute joints.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775